IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 191 MM 2014
                              :
               Respondent     :
                              :
                              :
           v.                 :
                              :
                              :
SAMUEL F. RODRIGUEZ,          :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.